Citation Nr: 1710607	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  06-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a separate compensable disability rating for a previously service-connected left knee disability based on semilunar cartilage symptoms.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982, from February 1984 to February 1987, and from August 1987 to April 1995.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter was most recently before the Board in April 2015.  This matter was also previously before the Court of Appeals for Veterans Claims (Court) in April 2011 and in April 2016.  In April 2016, the Court remanded the issue of entitlement to a separate compensable disability rating for a previously service-connected left knee disability based on semilunar cartilage symptoms.  The Court left all other issues related to the Veteran's left knee undisturbed.

The Board notes that the Veteran submitted a notice of disagreement (NOD) in August 2016 ostensibly challenging the assignment of a disability rating of 30 percent for gastroesophageal reflux disease (GERD), and that the document was within one year of a March 2016 rating decision assigning the rating.  The Board further notes that a statement of the case (SOC) has not been submitted in response to the NOD, and normally the Board would take jurisdiction over the claim and remand the matter in order to issue a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Nevertheless, a review of the NOD indicates that the Veteran was seeking an increased rating, because he alleged that his GERD had caused asthma.  The RO interpreted this as a new claim for service connection for asthma and granted service connection in December 2016.  The Veteran did not file a new NOD or otherwise challenge the RO's actions.  Therefore, the Board finds that the Veteran has been granted his full prayer of relief and does not take jurisdiction over the matter in order to issue a new SOC.


FINDING OF FACT

Other than his separately rated instability and painful motion of the knee, the Veteran's left knee disability is manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSION OF LAW

The criteria for a separate 20 disability rating for semilunar cartilage symptoms have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter has been remanded for further development multiple times.  Most recently, the Court remanded this matter in order for the Board to reconsider assigning the Veteran a separate compensable disability rating for this previously service-connected left knee disability due to his semilunar cartilage symptoms.  The Court did not find, and the Veteran did not raise, any issues surrounding VA's previous development of his claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Knee

The Veteran first filed for service connection for his left knee disability in February 1987, and, in April 1987, the RO granted service connection and assigned a noncompensable disability rating.  The Veteran's disability rating was subsequently increased to 10 percent.  In May 2005, the Veteran filed an increased rating claim, and, in September 2005, the RO denied his claim.  The Veteran appealed.  During the pendency of the appeal, the Veteran was assigned two separate disability ratings of 10 percent: one for impaired range of motion and one for impaired stability.  In April 2016, the Court remanded the issue of entitlement to a separate compensable disability rating based on semilunar cartilage symptoms, but the Court left all other issues related to the Veteran's left knee undisturbed.  Therefore, the Board will only consider the Veteran's semilunar cartilage symptoms in assigning a compensable disability rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings are assigned for knee disorders due to semilunar cartilage symptoms pursuant to Diagnostic Codes 5258 and 5259.  Under Diagnostic Code 5259, a disability rating of 10 percent is assigned when a left knee disability manifests in symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a disability rating of 20 percent is assigned when a left knee disability manifests in dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

A February 2014 magnetic resonance imaging (MRI) noted an impression of a likely horizontal tear in the anterior horn lateral meniscus with a tiny para meniscal cyst.  In August 2016, the Veteran was provided a medical opinion from a VA specialist.  The specialist opined that it is at least as likely as not that the horizontal tear with the meniscal cyst and effusion are a progression of the Veteran's previously service-connected left knee disability.  The specialist also noted that there was no objective evidence that the Veteran met the diagnostic criteria for reflex sympathetic dystrophy.  The Board finds this evidence credible and affords it great weight.  Therefore, the Veteran's left knee manifested semilunar cartilage symptoms.  

The Board notes that the Veteran has been previously assigned disability ratings based on range of motion, and, in assigning such ratings, the Board is required to take into consideration all knee related symptoms in determining additional functional impairment.  Deluca v. Brown, 8 Vet. App. 202 (1995).  The Veteran also has a disability rating that has been assigned for his knee instability.  The practice of assigning multiple disability ratings for a single disability rating, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Nevertheless, the Veteran's semilunar cartilage symptoms manifest in disabilities such as effusion and a meniscal cyst that are not taken into consideration in evaluating additional impairment of range of motion, functional impairment, or instability.  Accordingly, the Veteran is entitled to a separate compensable rating for his semilunar cartilage symptoms.  The Board further finds that his semilunar cartilage symptoms more closely approximate the rating criteria for a disability rating of 20 percent rather than 10 percent due the fact that the VA specialist noted the presence of effusion.  As such, a separated disability rating of 20 percent is granted.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that he has manifested symptomatology that is not contemplated by the schedular rating criteria.  Moreover, the Court previously remanded this matter in order to specifically consider semilunar cartilage symptoms of the Veteran's left knee, and the Court left all other previous determinations related to the Veteran's disability rating undisturbed; which ostensibly includes the Board's previous decision not to refer the matter for extraschedular consideration.


TDIU

The Board has also considered whether the issue of TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has not, because the Veteran has previously been granted TDIU.


ORDER

A separate disability rating of 20 percent for a left knee disability based on semilunar cartilage symptoms is granted; subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


